*58As this case developed the Court was made aware of a great spirit of understanding and love by all parties.
And although there existed a point of apparent disagreement, as each witness took the stand it became more and more obvious that all parties sincerely hoped to end their disagreement, and once again live as a close and loving family united under God.
Each of the plaintiffs stated that they would have no objection to the defendant living upon the family lands if he, in turn, would give service to the senior matai and join with other members in family affairs. They not only would have no objections but would welcome him home.
The defendant, for his part, recognized the correctness of the plaintiffs’ position and stated in court, not only his willingness, but his desire to return to Iliili, to build a house there, and to serve the senior matai and join in family functions. He asked only to be given a chance. He did not ask that the conditions that have existed for years and to which the plaintiffs properly objected, be continued.
In effect, all parties said “come, let us join hands before God and be a family again.”
IT IS THEREFORE, THE JUDGMENT AND ORDER OF THE COURT:
I
That the defendant is hereby allowed to return and live on family lands under the supervision of the senior matai.
II
All necessary papers will be signed and agreed upon so as to, permit the repair of, or building of, a house by the defendant.
*59III
'. Defendant should serve his senior matai and participate in all family affairs and faiga faa-Samoa.
IV
Should the defendant fail to return to the family in Iliili, or fail to carry out the provision for services to the senior matai and participate in family functions within 90 days from the date this decision becomes final, then in that case he shall be permanently restrained and enjoined from making any use of the land in any manner, and from residing on any family land.
V
In view of the Findings and Judgment of the Court it is unnecessary to make any Findings on the genealogy and the Court does hereby specifically decline to do so.